United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   July 9, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-11300
                          Summary Calendar



                         GUADALUPE F. LOPEZ,

                        Plaintiff-Appellant,

                               versus

    MEL MARTINEZ, SECRETARY, DEPARTMENT OF HOUSING AND URBAN
                          DEVELOPMENT,

                         Defendant-Appellee.

                         --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                        USDC No. 3:03-CV-1218
                         --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     The appellant Guadalupe Lopez appeals the district court’s

judgment as a matter of law pursuant to Fed. R. Civ. P. 50(b)(6)

in favor of the appellees at the conclusion of the plaintiff’s

case.    Since the appellant failed to provide the facts for a

prima facie case for any of his claims at the close of his case-

in-chief, we AFFIRM the district court’s judgment.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                                                         1
                                 -2-

     Lopez, appearing pro se, filed several employment

discrimination claims against the Department of Housing and Urban

Development.   He claims the Department failed to promote him,

because of his age, his national origin, and as a result of

retaliation.   Lopez also claims he was subjected to a hostile

working environment.

     He alleges he was not selected for a permanent federal

position, because he is Hispanic, though he was later selected to

fill that position on a temporary basis.    He also alleges he was

terminated from that temporary position in retaliation for filing

a EEOC complaint regarding his nonselection for the permanent

position.   At the close of the plaintiff’s case-in-chief, the

government moved to dismiss his case pursuant to Fed. R. Civ. P.

50(b)(6).   After a hearing on the motion, the district court

granted the government’s motion for judgment as a matter of law

on all claims, because Lopez failed to present facts constituting

a prima facie case for any of his claims.

     We review a grant of judgment as a matter of law pursuant to

Rule 50(b) de novo, applying the same legal standard as the

district court. Flowers v. S. Reg'l Physician Servs. Inc., 247

F.3d 229, 235 (5th Cir. 2001).

     We agree with the district court that the appellant failed

to provide sufficient evidence with regard to certain necessary

elements of his prima facie case for all of his claims.   A prima


                                                                     2
                                -3-

facie case is established once the plaintiff has proved that he

(1) is a member of a protected class; (2) was qualified for his

position; (3) was subjected to an adverse employment action; and

(4) was replaced by someone outside the protected class. See

Shackelford v. Deloitte & Touche, LLP, 190 F.3d 398, 404 (5th

Cir. 1999).

     For his claim of national origin discrimination in hiring,

he has failed to prove that the positions were provided to

members outside of his protected class.   There was evidence that

two qualified Hispanics, while not initially selected in a

preliminary round, were eventually offered the positions.

     For his claim of national origin discrimination in wrongful

discharge, he has equally failed to show that he was replaced by

someone outside of his protected class.

     Lopez did not provide any evidence regarding his age

discrimination claim and there was no evidence that he first

exhausted administrative remedies in relation to this particular

claim.   See Vielma v. Eureka Co., 218 F.3d 458, 462 (5th Cir.

2000).

     For his hostile work environment claim, the evidence does

not support a subjective perception of severe or pervasive

harassment that an objectively reasonable person would find as

hostile and abusive.   See Septimus v. Univ. of Houston, 399 F.3d

601, 611 (5th Cir. 2005).   The alleged incidents were isolated



                                                                    3
                                -4-

and were not “physically threatening or humiliating” and the

conduct did not “unreasonably interfere[] with [his] work

performance.”   Id.

     Finally, for his retaliation claim, he failed to produce

evidence that a “casual link existed between the protected

activity and the adverse action.”     Id. at 610. As the district

court noted, the evidence was inadequate to support such a link.

He was terminated one year after he filed the complaint, and his

temporary position was renewed four months after the complaint.

Some evidence indicated that the supervisors who terminated Lopez

were not aware of his complaint. Lopez presented no evidence

establishing the superior’s knowledge. See Watts v. Kroger, 170

F.3d 505, 512 (5th Cir. 1999)

     Therefore, the district court’s judgment is AFFIRMED.




                                                                    4